Citation Nr: 1436725	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-25 160 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than October 30, 2013, for the award of a 50 percent disability rating for migraine headaches.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to June 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran appealed the initial 10 percent disability rating assigned for migraine headaches.  In November 2013, the RO issued a rating decision granting a 50 percent disability rating for migraine headaches, effective October 30, 2013.  As a 50 percent disability rating is the maximum disability rating available for migraine headaches, the issue on appeal has been recharacterized to comport with the evidence of record.  


FINDING OF FACT

Since April 1, 2010, migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for an effective date of April 1, 2010, for the assignment of a 50 percent disability evaluation for migraine headaches, are met.  38 U.S.C.A. §§ 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations were conducted in September 2009 and October 2013; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate as they are predicated on examination of the Veteran and fully address the rating criteria and other manifestations relevant to evaluating his service-connected migraine headaches.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 at 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).


Analysis

The Veteran filed a claim for service connection for migraine headaches in March 2009, within one year of his June 29, 2008discharge from service.  Service connection for migraine headaches was awarded in a November 2009 rating decision, and an initial 10 percent disability rating was assigned from June 30, 2008, the day following his release from service.  The Veteran appealed the initial disability rating and a maximum 50 percent disability rating was granted from October 30, 2013, in a subsequent November 2013 rating decision.  

The Veteran essentially contends that he is entitled to an effective date earlier than October 30, 2013, for the award of a 50 percent disability rating, the maximum disability rating available for migraine headaches.  

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. §§ 3.157 (b) (1); 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran's service-connected migraine and tension headaches are evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  Under Diagnostic Code 8100 a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  

In determining whether a headache disability is productive of "severe economic inadaptability," the evidence need only show that the disability is capable of producing severe economic inadaptability; it is not necessary to show that the disorder is actually causing such inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 446 (2004). 

Post-service VA treatment records dated prior to April 1, 2010, show no relevant complaints, findings or treatment for migraine headaches.  A September 2009 VA examination report noted the Veteran's history of initially developing monthly migraine headaches and noted that he continued to get headaches every 2 to 3 months that could last one day and required bedrest in a dark room.  He experienced nausea and vomiting, as well as photophobia and phonophobia with his migraines.  The examiner noted that his migraine headaches were intermittent with remissions and that his current treatment was to take over-the-counter Tylenol and increased fluids with good results.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over last several months warrant no more than a 10 percent rating.  

The earliest evidence that the Veteran's migraine headaches had increased in frequency is an April 1, 2010, VA psychiatric clinical note, indicating the Veteran had monthly migraine headaches with nausea and vomiting.  His notice of disagreement, dated April 2, 2010, indicates that his headaches occurred twice a month.  An April 8, 2010, VA treatment record further indicates that the Veteran had severe headaches 2 to 3 times per month with some nausea and photophobia that were managed with medication and sleep.  

A July 2010 VA psychiatric examination shows the Veteran complained of severe headaches occurring 2 days a week and lasting from hours to a day.  December 2010 and January 2011 primary care and neurology consult treatment records show his severe headaches had increased to at least once a week.  An April 2013 treatment record indicates that his headaches were occurring from 3 to 5 times a month.  

During the October 2013 VA examination, the examiner noted that the Veteran experienced headaches on a weekly basis that could last up to a day or a day and a half and were prostrating.  The examiner opined that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain, noting that they occurred more than once a month and that his headache condition impacted on his ability to work.  

Although the April 1, 2010, treatment record indicates monthly migraine headaches, the Veteran's notice of disagreement, dated one day later, and the April 8, 2010, treatment record just 7 days later, show severe migraine headaches occurring more than once a month.  The evidence is in equipoise regarding whether the Veteran experienced migraine headaches more than once a month as early as April 1, 2010.  Although the earlier treatment records do not indicate whether the Veteran experienced prostrating, prolonged attacks or whether they were productive of severe economic inadaptability, his symptoms noted at the time of treatment were consistent with his symptoms noted during the October 2013 VA examination.  Thus, with resolution of doubt in the Veteran's favor, April 1, 2010, and no earlier, is the appropriate effective date for the rating of 50 percent, as that is the earliest date upon which it is factually ascertainable that an increase in disability had occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, an earlier effective date of April 1, 2010, for the award of a 50 percent rating for migraine headaches is warranted.  

There is no evidence to support extending the effective date for this increase prior to April 1, 2010, as there is no objective evidence that the Veteran experienced migraine headaches more than once every 2 to 3 months prior to that date.  An increase in disability is not factually ascertainable prior to April 1, 2010.  38 C.F.R. § 3.400(o)(1)(2).  


ORDER

Entitlement to an effective date of April 1, 2010, for the grant of a 50 percent disability rating for migraine headaches is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


